Case 1:19-cv-00626-DME-KLM Document 57 Filed 10/21/19 USDC Colorado Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:19-cv-00626-DME-KLM
OTTER PRODUCTS, LLC, et al.,

Plaintiffs,
Vv.
BIG BIRDS, LLC, et al.,

Defendants.

 

STIPULATED ELECTRONIC DISCOVERY PROTOCOL

 

The parties hereby stipulate to the following guidelines related to locating, preserving and
producing potentially relevant electronically-stored documents:
A. SCOPE OF E-DISCOVERY

Each party will conduct a diligent search of those reasonably accessible sources in which
it has reason to believe relevant electronically-stored information (ESI) responsive to the
opposing party’s discovery requests will be found. Reasonably accessible sources of ESI include
personal computer hard drives, shared network drives and cloud-based storage services.
B. EXCLUSIONS

The parties agree that the circumstances of this case do not warrant the preservation,
review or production of ESI that is not reasonably accessible or not readily preserved because it
is unlikely that significant relevant information would be located in those sources that is not
otherwise available in reasonably accessible sources. Moreover, the remote possibility of

locating relevant information is substantially outweighed by the burden and cost of preservation
Case 1:19-cv-00626-DME-KLM Document 57 Filed 10/21/19 USDC Colorado Page 2 of 9

and/or review and production of ESI from those sources. The parties agree that the following
ESI need not be preserved or reviewed for production:
1. Voicemail.
2. Text messages.
3. Instant Messaging.
4. Residual, deleted, fragmented, damaged, or temporary data (e.g., data stored in a
computer’s RAM).
5. Encrypted data/password protected files, where the key or password cannot be
ascertained after reasonable efforts.
C. FORM OF PRODUCTION
1. Document Image Format. Paper documents and ESI shall be produced in
Tagged Image File Format (“TIFF”). Specifically, documents shall be produced as 300 D.P.I.
Group IV compression black and white single-page TIFF images. The following exceptions
apply:

a. Native Format. ESI that cannot be converted to TIFF format (such as
video files or Power Point presentations with animation) will be produced in native format.
Excel files, PowerPoint files, and any other documents that are not readily converted to TIFF
format or may not be reasonably usable in TIFF format will be produced in native format. If
initially produced in TIFF format, the producing party will reproduce these documents as native
files if requested to do so in writing by the receiving party for a reasonable number of selected

documents. Documents produced in native format will be produced with a placeholder TIFF
Case 1:19-cv-00626-DME-KLM Document 57 Filed 10/21/19 USDC Colorado Page 3 of 9

image. Each TIFF placeholder will contain the Bates number and confidentiality designation, if
any.

b. Color. A party shall produce color images for a reasonable number of
selected documents if requested to do so in writing by the receiving party. If requested, color
images should be delivered as packbit TIFFs, JPGs, or PDFs.

2. Load File. The Producing Party shall produce a unitization file (“load file”)
compatible with Concordance or a comparable document management and review system, with
Comma Separated Value (.CSV) files (commonly .DAT files), for all produced documents in
accordance with the following formatting (which the parties may jointly agree to modify without
the Court’s leave):

a. Document Unitization Load File:

e Document productions should include load files.
e Metadata provided in a delimited file as described below under the
subheading of “Metadata Load File.”

b. OCR and Extracted Text Files (.TXT Files):

e Single text file per document containing all the document’s pages

e Pages separated by form feed character (decimal 12, hex 0xC)

e Filenames should be of the form: <Bates num>.txt, where <Bates
num> is the BATES number of the first page in the document.

e Text must be encoded in ascii, except where documents contain
characters requiring UTF-8 in order to be read. Such documents shall

be produced in UTF-8 format.
Case 1:19-cv-00626-DME-KLM Document 57 Filed 10/21/19 USDC Colorado Page 4 of 9

c. Image Files:

e Single page per image.

e Single image per file.

e TIFF is default FORMAT. In the event the receiving party requests
specific documents in a format other than TIFF, the receiving party
shall request such production as set forth in Paragraph D(1)(a).

e Filenames should be of the form: <Bates num>.<ext> Where <Bates
num> is the BATES number of the page, and <ext> is the appropriate
extension for the image format (jpg, .tif, .png, etc).

3. File Name. Each document image file shall be named with the unique Bates
Number, followed by the extension “TIF.” File names should not be more than fifteen characters
long or contain spaces or underscore symbols. Each document image shall also contain a footer
with the unique Bates Number.

4, Document Unitization. If a document is more than one page, the unitization of
the document and any attachments and/or affixed notes shall be maintained as they existed in the
original document.

5. Searchable Text. Documents shall be produced with the associated OCR. No
Producing Party shall be required to ensure that the OCR is an exact duplicate of the contents of
the TIFF image; and the receiving party shall accept the OCR in its “as is” condition.

6. Production Media. Documents shall be produced on CD-ROMs, DVDs,
external hard drives, or electronically, or other forms agreed upon by the parties (the “Production

Media”). Information that shall be identified on a physical Production Media shall include: (1)
Case 1:19-cv-00626-DME-KLM Document 57 Filed 10/21/19 USDC Colorado Page 5 of 9

text referencing that it was produced in this matter, (2) the producing party’s name, and (3) the
Bates Number range of the materials contained on the Production Media.

7. Metadata. The Producing Party shall produce the metadata information
described below with each production and in the format described in C(2) above, to the extent
such metadata already exists. Nothing in this paragraph shall be construed to obligate a party to
create new metadata that is not already in existence at the time of collection of the document,
with the exception that the metadata must include a protective order designation for each
document produced. For images generated from native electronic documents, a producing party

shall produce with each production the following fields, where reasonably available.

 

FIELD DEFINITION DOC TYPE

 

1 CUSTODIAN OR NON-| Name of the person from whose | ALL
CUSTODIAL SOURCE files the document/data is being
produced or name of data
source location if not associated
with single custodian

 

 

 

2 BEGINBATES Beginning Bates Number | ALL
(production number)

3 ENDBATES Ending Bates Number | ALL
(production number)

4 TITLE Title of electronic document | ALL

(either as  a__ standalone
document or as the attachment

 

 

 

 

to an email)

5 NATIVELINK Field containing link to native | ALL
file

6 TEXTPATH File path for OCR or Extracted | ALL
Text files

7 DOCTYPE Document type (e.g. .doc, .pst, | EDOCS
.ppt, .xls, .pdf)

8 PROTECTIVEORDER The protective order | ALL

designation (if any) assigned to
the document

 

 

 

 

 

 
Case 1:19-cv-00626-DME-KLM Document 57 Filed 10/21/19 USDC Colorado Page 6 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIELD DEFINITION DOC TYPE

9 PARENTBATES The unique beginning document | AS APPLICABLE
number of the parent document

10 BEGATTACH Bates number of first family | AS APPLICABLE
member (parent)

Il ENDATTACH Bates number of last family | AS APPLICABLE
member

12 ATTACHBATES Bates number listing of all | AS APPLICABLE
attachments in the family
separated by a comma

13 PAGECOUNT Page count for a document AS APPLICABLE

14 FROM Full email address of Sender AS APPLICABLE

15 TO Full email address of | AS APPLICABLE
Recipient(s) separated by
semicolon

16 CC Full email address of Carbon | AS APPLICABLE
copy recipient(s) separated by
semi colon

17 BCC Full email address of Blind | AS APPLICABLE
carbon copy recipient(s)
separated by semi colon

18 SUBJECT Email subject AS APPLICABLE

19 SENTDATETIME The date and time a document | AS APPLICABLE
was sent (UTC)

20 RECEIVEDDATETIME The date and time a document | AS APPLICABLE
was received (UTC)

21 MEETINGSTARTDATETIME | Meeting start date/time in UTC | AS APPLICABLE

22 MEETINGENDDATETIME Meeting end date/time in UTC | AS APPLICABLE

23 FOLDER Original File Path AS APPLICABLE

24 AUTHOR The display name of the author | AS APPLICABLE
of a document

25 FILENAME The file name of a document AS APPLICABLE

26 FILESIZE The file size of a document | AS APPLICABLE
(including embedded
attachments)

27 CREATEDDATETIME The date and time a document | AS APPLICABLE
was created (UTC)

28 LASMODIFIEDDATETIME The date and time the document | AS APPLICABLE
was last modified (UTC)

29 HASH The MDS Hash value for the | AS APPLICABLE
email including attachments

 

 
Case 1:19-cv-00626-DME-KLM Document 57 Filed 10/21/19 USDC Colorado Page 7 of 9

D. ROLLING PRODUCTIONS

In the interest of producing documents in an efficient manner, the parties will produce
documents, including ESI, on a rolling production basis.
E. SEARCHING OF E-MAILS

General ESI production requests under Federal Rules of Civil Procedure 34 and 45, or
compliance with a mandatory disclosure order of this Court, shall not include e-mail or other
forms of electronic correspondence (collectively “e-mail”). Ifa party seeks e-mail discovery, the
parties shall make good faith efforts to discuss and agree upon the scope, timing, custodians, and
relevant search terms for any collection and production of emails. If the parties are unable to
agree and seek resolution by the Court of their disagreement, the party objecting to discovery
shall have the burden of showing that such email discovery should not be conducted.
F. DUPLICATES

ESI may be de-duplicated across custodians using industry standard hash values. A Party
is only required to produce a single copy of a responsive document. A Party may remove exact
duplicate ESI according to the MD5S/SHA-1 hashing method or hash value matching. However:

L. De-duplication shall be performed only at the document family level so that
attachments are not de-duplicated against identical stand-alone versions of such documents and
vice versa. Each family member shall be hashed separately for purposes of populating the
MDS/SHA-1 field.

2. Attachments to e-mails or other documents shall not be disassociated from the
parent e-mail or document even if they are exact duplicates of another document in the

production.
Case 1:19-cv-00626-DME-KLM Document 57 Filed 10/21/19 USDC Colorado Page 8 of 9

3. Paper documents shall not be eliminated as duplicates of responsive ESI.
G. PRIVILEGED COMMUNICATIONS

Each party will review all documents, including ESI, for privileged information prior to
production. Pursuant to Federal Rule of Evidence 502(d), the inadvertent production of
privileged communications or work product in any form, including ESI, is not a waiver in the
pending case or in any other federal or state proceeding.

Documents that are withheld or produced in redacted form on privilege grounds will be
identified in a privilege log within 30 days after making a document production from which
documents are withheld. The parties agree that any communications and documents that are
privileged or protected as work product that are generated after the original filing of this
litigation in the United States District Court for the District of Colorado do not need to be
included on a privilege log.

H. RIGHT TO REQUEST ADDITIONAL INFORMATION

The agreements set forth herein are without prejudice to the right of a requesting party to
request additional information about ESI and discovery in accordance with the Federal Rules of
Civil Procedure. However, a party who, in good faith reliance upon paragraph B of this
agreement, does not preserve ESI described in that paragraph is not in breach of its discovery
obligations.

Dated: October 17, 2019

AGREED TO BY THE PARTIES

 

 

By: /s/ William D. Kloss, Jr. By: /s/ Mark Berkowitz
William D. Kloss, Jr. (Ohio Bar No. 0040854) Anthony F. Lo Cicero
Tyler B. Pensyl (Ohio Bar No. 0080649) Mark Berkowitz

Arryn K. Miner (Ohio Bar No. 0093909) Sandra A. Hudak
Case 1:19-cv-00626-DME-KLM Document 57 Filed 10/21/19 USDC Colorado Page 9 of 9

Vorys, SATER, SEYMOUR AND PEASE LLP

52 East Gay Street

Columbus, Ohio 43215

Phone: (614) 464-6360

Email: wdklossjr@vorys.com
tbpensyl@vorys.com
akminer@vorys.com

 

Martha L. Fitzgerald, #14078

Joshua A. Weiss #49758

Brownstein Hyatt Faber Schreck LLP
410 Seventeenth Street, Suite 2200
Denver, Colorado 80202-4432
Phone: (303) 223-1472

Email: mfitzgerald@obhfs.com

Counsel for Plaintiffs/Counterclaim-
Defendants

SO ORDERED.

Date: Octeber Ls Lote?

’

AMSTER, ROTHSTEIN

& EBENSTEIN LLP

90 Park Avenue

New York, NY 10016

Telephone: (212) 336-8000

FAX: (212) 336-8001

Email: alocicero‘@arelaw.com
mberkowitz/‘@arelaw.com
shudak‘@arelaw.com

 

 

Ian R. Walsworth

Ian R. Rainey

LEWIS BRISBOIS BISGAARD

& SMITH LLP

1700 Lincoln Street, Suite 4000

Denver, CO 80203

Telephone: (720) 292-2059

FAX: (303) 861-7797

Email: lan. Walsworth:@lewisbrishois.com
lan.Raincy@lewisbrisbois.com

Counsel for Defendants/Counterclaim-
Plaintiffs

 

TH Honorable Kristén L. Mix
United States Magistrate Judge
